Citation Nr: 1414025	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-22 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to September 1976 and September 1979 to November 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2012 by the undersigned.  A transcript is associated with the claims file.

The issue of entitlement to service connection for an acquired psychiatric disorder, as secondary to Hepatitis C (claimed as depression) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2012 BVA Hearing Transcript, page 6.  Therefore, the Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action.  


FINDING OF FACT

There is persuasive medical opinion evidence that shows that the Veteran had hepatitis C in service and continues to have hepatitis C.  


CONCLUSION OF LAW

Service connection for Hepatitis C is established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran.

II.  Entitlement to Service Connection for Hepatitis C

The Veteran seeks entitlement to service connection for Hepatitis C.  He asserts he contracted Hepatitis C during service, was treated for Hepatitis C during service, and currently has Hepatitis C.  

Applicable Laws

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Risk factors for Hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  There was no test available to detect the presence of HCV until 1989.  VBA Fast Letter (98-110) November 30, 1998. 

Facts

The Veteran's service records were reviewed.  The entrance examination dated in August 1973 showed that the Veteran had a tattoo on his left arm.  Hepatitis was not noted upon the Veteran's entrance into service.  In March 1975, the Veteran was admitted to the hospital with abdominal pain and dark urine.  Examination was negative except for slight scleral icterus and epigastric tenderness.  Laboratory tests were conducted and the Veteran was diagnosed with viral Hepatitis.  It was noted that the Veteran did not have a history of drug abuse.  In a May 1979 Report of Medical History, it was noted that in 1974 the Veteran had infectious Hepatitis, but he denied any recurrence.  Similarly, in an October 1983 Report of Medical History, the Veteran was noted to have Hepatitis in 1974, with no sequelae.  

Post-service, the Veteran sought treatment at a VA outpatient center in March 2009.  He reported that he "caught Hepatitis" in Okinawa during service.  Laboratory tests were conducted and the Veteran was diagnosed with Hepatitis C.  In April 2009, tests showed that he had no immunity to Hepatitis A or B and would require immunization for those disorders.  It was noted that risk factors for Hepatitis C included tattoos in 1972 and 2001, multiple sexual partners and shared razors or toothbrushes while in the Army from 1973 to 1983.  

In February 2010, the Veteran's treating VA physician submitted a statement indicating that the Veteran had Hepatitis C and had presented the physician with documentation from his service records that reported he had viral Hepatitis during service in 1975.  The physician noted that medical science did not have a test to specifically identify Hepatitis C in 1975.  The physician stated that it was uncertain how long the Veteran has had Hepatitis C, but the Veteran had early cirrhosis, and this clinical diagnosis correlates with a duration of infection of 25 years or more.  

The Veteran was afforded a VA examination in April 2010.  It was noted that risk factors included tattoos, snorting cocaine, multiple sexual partners, and shared razors or toothbrushes while in the Army.  The examiner opined that it is less likely than not that the Veteran's Hepatitis C is a result of the Hepatitis diagnosed in service.  The examiner stated that the Veteran was most likely diagnosed with Hepatitis A during service.  The examiner explained that Hepatitis A has a fecal oral transmission mode and presents with fever, nausea, vomiting and jaundice, while Hepatitis C is usually without symptoms at transmission and is only discovered years later.  The examiner also noted that transmission of Hepatitis C is bloodborne and associated with high-risk activities such as homemade tattoos.  The examiner opined that while the transmission of Hepatitis C with an air gun injector is possible in theory, there is a lack of evidence to document that mode of transmission and the Veteran has other risk factors that are the more likely mode of transmission.

The Veteran's treating physician submitted a statement in March 2012.  The physician noted that in March 2009, the VA clinic completed laboratory work as part of the Veteran's treatment.  The results indicated that the Veteran had no immunity to Hepatitis A or B; therefore, vaccinations were completed for these disorders.  The physician stated that if the Veteran had contracted Hepatitis A or B previously, evidence of immunity would have been found, therefore making it more likely than not that the Hepatitis documented during the Veteran's military service in 1975 was Hepatitis C.  The physician stated that furthermore, the Veteran has signs of early cirrhosis due to Hepatitis C and this clinical diagnosis correlates with a duration of infection of 25 years or more.  

Analysis

Initially, the Board notes that the Veteran has a current diagnosis of Hepatitis C.  See April 2010 VA examination.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra.  

Additionally, the Veteran was diagnosed with Hepatitis during service in 1975, although the specific type of Hepatitis was not documented at the time.  As stated previously, a test specifically for Hepatitis C was not available until 1989.  The Board notes that the April 2010 VA examiner has opined that the Veteran had Hepatitis A during service, while the Veteran's treating VA physician has opined that the Veteran had Hepatitis C during service.  The Board is persuaded that the Veteran had Hepatitis C during service.  As indicated by the Veteran's treating physician, the Veteran showed no post-service immunity to Hepatitis A or B, and therefore, it is more likely than not that he had Hepatitis C during service.  As such, the evidence demonstrates that the Veteran suffered from Hepatitis C during his period of active duty service in 1975.  Shedden element (2) has been satisfied.  See Shedden, supra.

In the April 2010 VA opinion, the examiner opined that it is less likely than not that the Veteran's Hepatitis C was due to service and more likely due to his post-service risk factors.  However, the Veteran's VA treating physician stated in February 2010 and March 2012 that the Veteran's Hepatitis C was diagnosed during service in March 1975.  The treating VA physician indicated that the Veteran's early cirrhosis due to Hepatitis C correlated with a duration of infection of 25 years or more.  Furthermore, the Veteran did not have any post-service immunity to Hepatitis A or B, making it more likely than not that the Hepatitis he contracted during service was Hepatitis C.  As the Board is persuaded that the Veteran had hepatitis C in service, the Board places more probative value on the Veteran's VA treating physician's favorable nexus opinion.  Accordingly, the Board finds that element (3) under Shedden, nexus, has been satisfied.  See Shedden, supra.  As all elements necessary to establish service connection for the disability have been met, service connection for hepatitis C is warranted.


ORDER

Service connection for Hepatitis C is granted.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


